Citation Nr: 0306126	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to additional vocational rehabilitation training 
to a higher level than is usually required for employment in 
the appellant's occupational field under Chapter 31, Title 
38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1978, and from April 1980 to April 1988, with evidence of 
additional active service from February 1972 to September 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO), denying the 
veteran's request for additional vocational rehabilitation 
training.

In April 1998, a Board hearing was held in Seattle, 
Washington, before the undersigned; a transcript of the 
hearing is of record.  Following that hearing, the Board 
remanded the claim for the purpose of obtaining additional 
medical and vocational rehabilitation material.  The claim 
has since been returned to the Board for review.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  A doctorate degree in clinical psychology is not 
necessary to offset the veteran's disadvantages due to 
disability, in order to enable the veteran to obtain suitable 
employment.


CONCLUSION OF LAW

The requirements for additional educational training under 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§ 21.70, 21.72, 
21.78, 21.82, 21.94 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had over ten years of active duty in the US Air 
Force.  As a result of that experience, along with the 
veteran's completion of various college courses, the veteran 
has been awarded an undergraduate degree.  Despite this 
degree, the veteran claims entitlement to additional 
vocational rehabilitation training.  The veteran has received 
approval to pursue a master's degree in psychology, but 
argues that a doctorate is required in order to achieve the 
goal of becoming a clinical psychologist.  The veteran is a 
transsexual and believes that extra training is required in 
order to overcome the inevitable discrimination that will 
come with seeking employment.  The veteran states that a 
doctorate is required in order to establish an individual 
practice as a clinical psychologist, and to avoid having to 
undergo the scrutiny and background checks that would 
accompany the hiring process.  In addition, the veteran 
claims that the entry-level degree in counseling is a 
doctorate, and that the veteran's employment opportunities 
would be very limited with only a master's degree.  

A review of the evidence indicates that service connection is 
in effect for schizophrenic reaction, paranoid 
type/competent.  A 70 percent evaluation is assigned for this 
disability.  

The veteran applied for Chapter 31 vocational rehabilitation 
benefits in December 1993.  The veteran's stated vocational 
goal was to complete a doctorate in psychology.

The veteran was afforded a psychiatric examination in 
February 1994.  The examiner opined that it was unlikely that 
the veteran would succeed at a vocational rehabilitation 
program, especially one as ambitious as a graduate program in 
psychology.  A May 1994 statement from the veteran's private 
psychiatrist noted that the veteran had made significant 
progress over the past few months, and expressed support for 
a vocational rehabilitation program on a part-time basis.

The veteran's VA Counseling Psychologist (CP) submitted a 
recommendation in April 1994.  The CP found that achievement 
of the veteran's desired vocational objective was currently 
infeasible, but encouraged the veteran to reapply.  In 
response to this decision, the veteran appeared before the 
Vocational Rehabilitation Panel (VRP) in May 1994.  The VRP 
found that the goal of a doctorate in psychology was not 
realistic at that time, but did recommend that the veteran 
enter a plan of Independent Living Services as the first 
incremental step in reaching the goal.  The veteran was 
informed that successful completion of this step could lead 
to continuation to the next step.

A November 1994 narrative report from a VA Vocational 
Rehabilitation Counselor noted that the veteran first applied 
for an evaluation of vocational training needs and job 
placement potential in June 1994, and stated an interest in 
pursuing a doctoral degree in psychology.  The report noted 
that the occupation of clinical psychologist/counseling 
psychologist was expected to grow faster than average for all 
occupations.  Competition was keen, and few opportunities 
existed for entry-level candidates in private practice.  For 
those with master's degrees, a specialist in school 
psychology would have the best prospect.  Psychologists who 
offered services directly to the public, such as a clinical 
psychologist in private practice, were required to have a 
doctoral degree in order to be licensed by the state of 
Washington.  [The State of Washington is where the veteran 
currently resides.]  The veteran's lack of any work 
experience since release from active duty, the transgender 
issue, and the chronic psychiatric disability presented the 
potential for a negative reaction by prospective employees.  
The impact of the veteran's service connected disability was 
clearly documented.  The counselor reported that he had 
talked to the veteran's treating psychiatrist, who was of the 
opinion that the veteran was now stable enough to pursue 
vocational rehabilitation.

A November 1994 report by the CP concluded that the veteran 
appeared to have the academic ability to complete an advanced 
degree program and that potential employers in the counseling 
field would probably be fairly "excepting" of the veteran's 
issues.

In November 1994, the VRP noted that the information from the 
November 1994 narrative report was very supportive of an 
attempt at vocational rehabilitation for the veteran.  The 
veteran was believed to be much improved and that a plan 
should be developed incrementally.  The VRP concluded that an 
Individualized Extended Evaluation Plan (IEEP) should be 
formulated.  The VRP stated that satisfactory completion of 
this plan would enable the veteran to advance to the 
veteran's long-term goal.  A November 1994 Rehabilitation 
Plan noted that the veteran was to participate in 
prerequisite psychology and counseling classes, and a GRE 
preparation course.

A May 1996 report of the VRP notes that the veteran and the 
veteran's therapist had appeared and presented evidence in 
favor of the veteran's contention that a doctorate was 
required in order to be employed.  The panel found that the 
veteran clearly needed master's level training to be followed 
by a significant job search.  Self-employment was to be 
considered only after all avenues had been explored and 
failed.

The veteran was notified by letter in May 1996 that the VRP 
had found that it was feasible for the veteran to proceed 
toward a vocational goal.  The veteran was informed that the 
veteran would not be supported to pursue a doctorate, but 
would be supported to pursue a master's degree in a well-
established program.  A terminal master's degree program 
would also not be supported.

A May 1996 narrative report from the CP noted that the 
veteran was still interested in pursuing a doctorate.  The 
veteran also noted that the veteran would be undergoing 
gender change surgery in the next few months, and would then 
require six months to recover.  The CP did not believe that 
it appeared feasible for the veteran to pursue Chapter 31 
services.

The veteran appeared at a hearing before a member of the 
Board in April 1998 and testified that a vocational 
rehabilitation plan to obtain a doctorate in psychology was 
necessary to obtain a competitive employment position.  
Transcript, at page 2.  The veteran argued that the VRP 
allowed the pursuit of a doctorate if the first steps of the 
evaluation program were completed, but that after successful 
completion of the first step, the VRP informed the veteran 
that the approval was only for a master's degree, and not for 
a doctorate.  Transcript, at 5-6.  The veteran reported 
applying for acceptance at three stand-alone master's 
programs, but had not been admitted.  Transcript, at 7-8.  
The veteran stated that the psychology field was highly 
competitive at the graduate school level, and also in the 
employment sector, and that only one in three graduates at 
the master's level were able to obtain jobs in their fields.  
A doctorate would allow the veteran to become licensed and 
set up a private practice.  Transcript, at 11.  The veteran 
noted that even though the job market was highly competitive, 
it was possible to find employment in the field of psychology 
with just a master's degree, but this would not be an 
adequate education to become a clinical psychologist.  A 
doctorate was needed in order to have a competitive edge in 
the job market.  Transcript, at 13.

Following the hearing, the Board examined the claims folder 
and determined that additional information was needed and 
issued a remand.  In conjunction with the Board's remand, the 
veteran underwent a VA psychiatric evaluation in June 1999.  
The examiner wrote:

	. . . My impression is that the 
veteran has definitely made important 
psychological progress from a period of 
what sounds like a frank psychosis. . . . 
primary clinical symptomatology seems to 
be of a persisting depressed mood, 
possibly at times with a full spectrum of 
symptoms of major depression.  Presently 
her symptoms of discouragement, 
hopelessness, fatigue, and loss of 
appetite vary from day to day and are not 
persistent, and the mood disorder is not 
preferably characterized as dysthymia. . 
. . 
....
I am struck by the veteran's drive and 
persistence in seeking her goals.  I 
think that her intellectual capacities 
are somewhat taxed.  Her ability to 
concentrate was clearly reduced in the 
interview.  I do find that her line of 
argument about job discrimination is 
quite novel and creative and articulately 
reasoned out.  However, I feel that her 
self-perception that she may be able to 
function as a therapist for others in 
distress reflects a rather severe defect 
in judgment.  I feel that her desire to 
adopt the role of a clinical psychologist 
is probably closer to that of an attempt 
to secure an identity than it is a 
realistic vocational option.  I think her 
reluctance to enter a masters program 
suggests that identity issues are 
particularly strong motivators.  
Therefore, I feel that there is a certain 
amount of doubt about her capacity to 
effectively and successfully complete 
such a program.  On the other hand, I 
feel that her psychiatric diagnosis does 
not absolutely rule out a graduate level 
training program or even the ability to 
practice clinically.  I do feel that her 
ability to respond adaptively to the 
stresses of training would be a crucial 
factor in whether she could complete 
professional training. . . . 

The veteran's psychologist, Dr. S. L. Johnson, reported in 
January 2000 that the veteran had been under the 
psychologist's care for five years and was stable and 
focused.  The doctor opined that the veteran could complete 
any academic program that the veteran started.  

The Washington School of Professional Psychology, in July 
1999, indicated that the veteran was accepted to the masters 
degree program in clinical psychology.  The school added that 
the veteran could reapply to the doctorate program after 
successfully completing the masters program.  

Another VA counseling report was accomplished in April 2000.  
The counselor questioned a licensed clinical psychologist, 
who was identified as a representative of the veteran.  The 
psychologist was asked to comment upon employability with a 
degree in a master's program and at a doctorate level and he 
replied that he would not indicate that employment would be 
more guaranteed at either level.  The counselor further 
noted:

	. . . However, the veteran contends 
that she will only be working within the 
transgender field, and there is no 
requirement that one has to have a Ph.D. 
to do this type of work versus a 
Master's.  [the clinical psychologist] 
further indicates that private 
psychologists . . . are refereed clients 
due to his life insurer.  Insurance 
carriers are more inclined to pay for a 
licensed clinical psychologist for 
treatment versus individuals with 
Master's degrees.  
....
	. . . [Veteran] is clinically 
interested in her own identity and feels 
that by understanding herself, she is 
able to understand others and help 
effectively change and work with others 
struggling with their gender identity.  
Part of the veteran's schizophrenia is 
tied into her transgender issue that the 
VA continues to support her in this 
direction.  Basically, the VA is 
supporting her in her psychopathology 
endeavors.  It is no doubt that the 
veteran is motivated and persistent in 
achieving the stated goal; however, her 
stated goal would only aggravate her 
current condition.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate her claim in the rating decision, 
the statement of the case (SOC), the supplemental statement 
of the case (SSOC), and the Board's Remand.  The Board 
concludes that the discussions in the rating action, the SOC, 
the Board action, and the SSOC adequately informed the 
veteran of the evidence needed to substantiate the claim and 
specifically what evidence and information the veteran was 
required to submit.  The veteran was specifically requested 
to submit any pertinent evidence or information in her 
possession at the time of the Board remand.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
her claim.  Moreover, VA has obtained the veteran's VA 
medical records and it has attempted to obtain any 
private/government records that the VA has been given noticed 
thereof.  Also, the veteran has been given VA medical 
examination to establish the nature and etiology of her 
disabling condition.  VA has not been given notice by the 
veteran of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail her contentions.  
The veteran did so through various written statements and 
through her meetings with VA personnel.  The veteran was also 
provided the opportunity to testify before the Board - an 
opportunity the veteran exercised in April 1998.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  Since all relevant evidence 
has been gathered and no evidence has been identified that 
either the veteran or VA could attempt to attain, there is no 
need for further development.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly required the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The record reflects that the veteran is currently service 
connected for schizophrenia, and has been assigned a 70 
percent disability rating for that disability.  

Benefits under Chapter 31, Title 38, United States Code, are 
authorized to provide for all services and assistance 
necessary to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 2002).

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. §§ 21.70(a)(4), 21.1 (2002).  
Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2) (2002).

In general, the veteran, the counseling psychologist or the 
vocational rehabilitation specialist may request a change in 
the plan at any time.  A change in the statement of a long- 
range goal may only be made following a reevaluation of the 
veteran's rehabilitation program by the counseling 
psychologist; a change may be made when: (1) achievement of 
the current goal(s) is no longer reasonably feasible; or (2) 
the veteran's circumstances have changed or new information 
has been developed which makes rehabilitation more likely if 
a different long-range goal is established; and (3) the 
veteran fully participates and concurs in the change.  
However, any change in the total duration of a veteran's 
rehabilitation plan is subject to provisions on duration of a 
rehabilitation program described in 38 C.F.R. §§ 21.70-21.78 
(2002).  See 38 C.F.R. § 21.94 (2002).

Under 38 C.F.R. § 21.72(b)(1) (2002), the VA will provide a 
veteran with an employment handicap with additional training 
if the amount of training necessary to qualify for employment 
in a particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  In addition, VA will assist a veteran with 
a serious employment handicap to train to a higher level than 
is usually required to qualify in a particular occupation, 
when the veteran is preparing for a type of work in which the 
veteran will be at a definite disadvantage in competing with 
nondisabled persons for jobs, and additional training is 
needed to offset that disadvantage, when the number of 
feasible occupations are restricted, and additional training 
will enhance the veteran's employability in one of those 
occupations, or when the number of employment opportunities 
within feasible occupations are restricted.  38 C.F.R. § 
21.72(b)(2) (2002).  The estimated duration of the period of 
training required to complete an original or amended IWRP may 
be extended when necessary.  Authorization of an extension is 
generally the responsibility of the counseling psychologist; 
any extension which will result in use of more than 48 months 
of entitlement must meet conditions described in 38 C.F.R. § 
21.78 (2002).  38 C.F.R. § 21.72(c)(2) (2002).

In this case, the evidence demonstrates that at the time that 
the veteran sought additional Chapter 31 vocational 
rehabilitation benefits to become a counselor, the veteran 
already had a bachelor's degree.  Per the record, the veteran 
has limited, volunteer counseling experience, and the veteran 
has been accepted to a master's program.  There is no 
evidence showing that the veteran has been accepted, even 
conditionally, to a recognized doctorate program in clinical 
psychology.

The Board acknowledges the veteran's assertions that having a 
doctorate in psychology may make the veteran more employable.  
However, the Board does not find that the veteran would be 
unable to obtain an entry-level job in counseling with only a 
master's degree.  The record shows that a master's degree in 
clinical psychology is suitable for entry into employment in 
the counseling field.  While it may be true that a doctorate 
would generate more income and provide greater job 
flexibility, the overall record does not suggest that a 
doctorate is needed to obtain an entry level position 
suitable for the veteran.  

The overall evidence shows that the veteran, through the 
master's program, will obtain the training and skills 
necessary for entry into a suitable occupational objective 
and to maintain that suitable employment; as such, a master's 
program, will accomplish the goals of the Vocational 
Rehabilitation program.  38 C.F.R. § 21.1 (2002).

While the veteran has indicated that there are advantages to 
having a doctorate in clinical psychology, the evidence is 
not persuasive that the decision of the Counseling 
Psychologist and the Vocation and Rehabilitation Counseling 
Psychologist was in error.  The evidence reflects that a 
doctorate is not necessary for obtaining a competitive 
position and that working towards a doctorate may in fact 
aggravate her service-connected disability and hinder her 
completion of the program.  Furthermore, although the Chapter 
31 provisions of suitable employment are subjective, the 
Board finds that these provisions do not require VA to 
provide unlimited training for the mere purpose of allowing 
the veteran to have more employment opportunities.  A 
master's program, not the doctorate program, fulfills the 
basic premise of Chapter 31 benefits.

When all the evidence is assembled, the VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to additional vocational rehabilitation training 
to a higher level than is usually required for employment in 
the appellant's occupational field under Chapter 31, Title 
38, United States Code, is denied. 




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


